COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        Ex parte Alvaro Gallardo Olvera

Appellate case number:      01-16-00265-CR

Trial court case number:    17968-A

Trial court:                300th District Court of Brazoria County

       The panel has voted to deny appellant’s “Motion for Out-of-Time Extension to
File Notice of Appeal and for Reinstatement of Appeal,” construed as a motion for
rehearing of the memorandum opinion and judgment, issued on June 28, 2016.

       It is ordered that the motion for rehearing is denied.

Judge’s signature: /s/ Laura C. Higley
                    Acting for the Court

Panel consists of: Justices Higley, Bland, and Massengale.

Date: August 2, 2016